

116 HR 309 IH: Stop Arctic Ocean Drilling Act of 2019
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 309IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Huffman (for himself, Mr. Carbajal, Ms. Barragán, Mr. Keating, Mr. Quigley, Ms. Lee of California, Mr. Cartwright, Mr. Soto, Mr. Tonko, Mr. Welch, Mr. Lowenthal, Mr. DeSaulnier, Ms. Pingree, Mr. McEachin, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo prohibit drilling in the Arctic Ocean. 
1.Short titleThis Act may be cited as the Stop Arctic Ocean Drilling Act of 2019. 2.Prohibition of oil and gas leasing in Arctic Ocean areas of the outer Continental ShelfSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following: 
 
(q)Prohibition of oil and gas leasing in Arctic planning area of the outer Continental ShelfNotwithstanding any other provision of this Act or any other law, the Secretary of the Interior shall not issue or renew a lease or any other authorization for the exploration, development, or production of oil, natural gas, or any other mineral in the Arctic Ocean, including the Beaufort Sea and Chukchi Sea Planning Areas.. 